Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-31-2008

Daley v. Secretary Homeland
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4266




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Daley v. Secretary Homeland" (2008). 2008 Decisions. Paper 1356.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1356


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-4266


                                 DEON EARL DALEY,
                                                Appellant

                                              v.

               U.S. DEPARTMENT OF HOMELAND SECURITY;
           BUREAU OF IMMIGRATION & CUSTOMS ENFORCEMENT;
                          THOMAS V. DURAN


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 07-cv-01443)
                        District Judge: Honorable Malcolm Muir


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  MARCH 19, 2008

      Before:     SLOVITER, BARRY AND GREENBERG, CIRCUIT JUDGES.

                             (Opinion filed March 31, 2008)


                                        OPINION




PER CURIAM

       Deon Earl Daley appeals from the District Court’s order dismissing his petition

filed pursuant to 28 U.S.C. § 2241. The procedural history of this case and the details of
Daley’s claims are well known to the parties, set forth in the District Court’s thorough

order, and need not be discussed at length. Daley, a citizen of Jamaica, filed a § 2241

petition challenging his removal order and his continued detention. The District Court

dismissed the petition. Daley filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

District Court’s legal conclusions. Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d

Cir. 2002). We agree with the District Court that it did not have jurisdiction over Daley’s

challenge to his removal order. See 8 U.S.C. § 1252(a)(5).1 As for Daley’s challenge to

his detention, he was still within the presumptively reasonable six-month post-removal

period at the time of the District Court’s order. See Zadvydas v. Davis, 533 U.S. 678, 701

(2001).

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s October 29, 2007 order. Daley’s motion to dismiss is denied.




   1
    On January 8, 2008, this Court denied Daley’s petition for review of his removal
order. See Daley v. Attorney Gen., No. 07-3295, 2008 WL 73688 (3d Cir. Jan. 8, 2008).
Thus, the District Court’s decision to dismiss for lack of jurisdiction, rather than transfer
the matter to this Court under 28 U.S.C. § 1631, was entirely appropriate.

                                              2